I N       T H E         C O U R T O F A P P E A L S
                                                                              A T      K N O X V I L L E
                                                                                                                              FILED
                                                                                                                                    May 19, 1998

                                                                                                                         Cecil Crowson, Jr.
S T E V E N               A .     W A K E F I E L D ,                                      )     B L O U N T C H A N C E Appellate C ourt Clerk
                                                                                                                         R Y
                                                                                           )     C . A . N O . 0 3 A 0 1 - 9 7 0 7 - C H - 0 0 2 9 0
P. l a i n t i f f - A p p e l l e e                      )
                                                                                           )
                                                                                           )
                                                                                           )
                                                                                           )
                                                                                           )
v s .                                                                                      )     H O N . C H E S T E R        S .    R A I N W A T E R
                                                                                           )     C H A N C E L L O R
                                                                                           )
                                                                                           )
                                                                                           )
                                                                                           )
                                                                                           )
M   I   C   H   A   E L     F . C     R   A W L E Y   , M A     C   T E N N                )
V   A   L   V   E     C   O M P A N   Y   , a T       e n n e   s   s e e                  )
C   o   r   p   o   r a   t i o n     a   n d M C     C A W B   E   R                      )     A F F I R M E D    A N D     R E M A N D E D
S   Y   S   T   E   M S   , I N C     .   , a T       e n n e   s   s e e                  )
C   o   r   p   o   r a   t i o n ,                                                        )
                                                                                           )
                                  D e f e n d a n t s - A p p e l l a n t s                )




W I L L I A M S . L O C K E T T , J R . ,                                      K e n n e r l y ,       M o n t g o m e r y      &       F i n l e y ,    P . C . ,
K n o x v i l l e , f o r A p p e l l a n t s .


H .         A L L E N           B R A Y ,     P a i n e ,       G a r r e t t          &   B r a y ,    M a r y v i l l e ,     f o r      A p p e l l e e .
                                                                      O    P     I      N     I     O      N



                                                                                                                                                                M c M u r r a y ,             J .



            T h e       p l a i n t i f f               i n s t i t u t e d           t h i s           a c t i o n          t o          r e c o v e r                 t w o         s t o c k

c e r t i f i c a t e s           w h i c h           r e p r e s e n t e d           e i g h t y              p e r c e n t             ( 8 0 % )              o w n e r s h i p             o f

t h e    t w o      c o r p o r a t e           d e f e n d a n t s .            B o t h          c e r t i f i c a t e s                  w e r e             e i t h e r          i n     t h e

p o s s e s s i o n         o f        t h e         d e f e n d a n t ,         C r a w l e y ,                 o r      t h e          d e f e n d a n t                 c o r p o r a -

t i o n s .         A f t e r     a         b e n c h     t r i a l ,      t h e       c o u r t          r e s o l v e d                t h e      i s s u e s             i n       f a v o r

o f     t h e       p l a i n t i f f           a n d      r e n d e r e d           j u d g m e n t              a c c o r d i n g l y .                         T h i s         a p p e a l

r e s u l t e d .          W e        a f f i r m         t h e     j u d g m e n t           o f        t h e         t r i a l          c o u r t .



            T h e      a p p e l l a n t             p r e s e n t s       t h e        f o l l o w i n g                i s s u e s             f o r          o u r      r e v i e w :



            1 .          W h e t h e r               t h e p l a i n t i f f ' s c l a i m s a r e b a r r e d b y t h e
                         s t a t u t e              o f f r a u d s s e t f o r t h i n T . C . A . § 4 7 - 8 - 3 1 9 ?

            2 .          W h e t h e r t h e e v i d e n c e w a s s u f f i c i e n t t o p r o v e                                                                        t h e
                         e x i s t e n c e o f a n e n f o r c e a b l e o r a l c o n t r a c t ?

            3 .          W h e t h e r t h e a l l e g e d s t o c k t r a n s f e r c a n b e c o m p e l l e d
                         a b s e n t p r o o f o f e n d o r s e m e n t a n d d e l i v e r y o f t h e
                         s t o c k c e r t i f i c a t e s ?

            4 .          W h e t h e r t h e p l a i n t i f f ' s d e m a n d f o r                                          r e l i e f                i s      b a r r e d
                         b y t h e d o c t r i n e o f u n c l e a n h a n d s ?



                         O u r        s t a n d a r d         o f     r e v i e w           i s     d e        n o v o       u p o n             t h e          r e c o r d ,             w i t h

a     p r e s u m p t i o n           o f      c o r r e c t n e s s           o f     t h e        f i n d i n g s                o f      f a c t             b y     t h e         t r i a l

c o u r t .           U n l e s s           t h e       e v i d e n c e        o t h e r w i s e                 p r e p o n d e r a t e s                        a g a i n s t             t h e

                                                                                       2
f i n d i n g s ,            w e         m u s t          a f f i r m ,               a b s e n t              a n       e r r o r            o f      l a w .               S e e          R u l e                1 3 ( d ) ,

T e n n e s s e e                R u l e s               o f              A p p e l l a t e                P r o c e d u r e .                        I f           t h e               p l a i n t i f f                     i s

e n t i t l e d            t o       a       j u d g m e n t ,                    a p p e l l a t e                      c o u r t s                h a v e          a           d u t y             t o           r e n d e r

j u d g m e n t s            w h i c h              t h e             l o w e r          c o u r t              s h o u l d              h a v e             r e n d e r e d .                       S e e           e . g . ,

T o o m e y         v .          A t y o e ,              e t         a l ,        3 2        S . W .                2 5 4          ( T e n n .             1 8 9 5 ) ,                 a n d          P e r r y              v .

C a r t e r ,             2 1 9           S . W . 2 d                 9 0 5           ( T e n n .                1 9 4 9 ) .                        S e e           a l s o               R u l e                  3 6 ( a ) ,

T e n n e s s e e            R u l e s             o f          A p p e l l a t e                 P r o c e d u r e .



             I n      t h i s            c a s e              t h e         t r i a l         c o u r t                f o u n d             t h a t         a      v a l i d               e n f o r c e a b l e

c o n t r a c t           e x i s t e d              b e t w e e n               t h e            p a r t i e s               a n d       t h a t           i t          w a s          t h e         i n t e n t             o f

t h e      p a r t i e s            t h a t              t h e            p l a i n t i f f             r e c e i v e                   t h e         s t o c k             c e r t i f i c a t e s                           a s

c o m p e n s a t i o n                  f o r       h i s            s e r v i c e s .                    H e          f u r t h e r               f o u n d             t h a t           t h e                S t a t u t e

o f     F r a u d s          ( T . C . A .                §       4 7 - 8 - 3 1 9 )                 a n d            t h e          d o c t r i n e               o f        " u n c l e a n                       h a n d s "

w e r e       i n a p p l i c a b l e                         u n d e r           t h e            f a c t s            o f           t h e         c a s e .                    H e       a p p l i e d                    t h e

s t a n d a r d           r u l e s          f o r             i n t e r p r e t a t i o n                       o f         c o n t r a c t s                   a n d       i n          h i s            f i n d i n g s

o f       f a c t         a n d           c o n c l u s i o n s                       o f          l a w             m a d e            t h e          o b s e r v a t i o n                           t h a t              t h e

e v i d e n c e            i s      " c o n f l i c t i n g ,                            c o n t r a d i c t o r y ,                          c o n f u s i n g ,                        a n d             i n       m a j o r

i n s t a n c e s a b s o l u t e l y i r r e c o n c i l a b l e . "                                                               T h e c o u r t i n d i c a t e d t h a t i t s

f i n d i n g s           w e r e          b a s e d              u p o n         t h e           c r e d i b i l i t y ,                       o r         t h e         l a c k           t h e r e o f ,                   o f

a l l      t h e      w i t n e s s e s                   w h o            t e s t i f i e d .



             W e      f i r s t            n o t e              t h a t        s u f f i c i e n t                      e v i d e n c e                e x i s t s                i n       t h e                r e c o r d ,

i f     a c c r e d i t e d                 b y          t h e            t r i e r         o f       f a c t ,               t o       s u p p o r t               e i t h e r                  a         f i n d i n g :

( 1 )       t h a t          t h e r e              w a s             a       c o n t r a c t ;                      o r ,           ( 2 )          t h a t              t h e r e               w a s              n o t       a


                                                                                                           3
c o n t r a c t .                      T h e         s a m e          m a y         b e      s a i d            f o r        d e t e r m i n i n g                       t h e          i n t e n t i o n             o f

t h e     p a r t i e s .                    T h e         t r i a l          c o u r t           f o u n d           t h a t        t h e r e             w a s          a n          o r a l       c o n t r a c t

a n d     t h a t         i t         w a s         t h e      i n t e n t i o n                  o f     t h e          p a r t i e s              t h a t         t h e              p l a i n t i f f            w a s

t o     r e c e i v e             t h e         s t o c k         a s         c o m p e n s a t i o n                       f o r      h i s          s e r v i c e s .                         O b v i o u s l y ,

t h e     t r i a l             c o u r t            b a s e d          h i s         f i n d i n g s                 o f       f a c t ,            i n        l a r g e               p a r t ,         o n       t h e

c r e d i b i l i t y                  o f      t h e          w i t n e s s               w h i c h            h e      s a w        a n d          h e a r d .                   A       t r i a l            c o u r t

" o n       a n          i s s u e             w h i c h          h i n g e s                o n         w i t n e s s                c r e d i b i l i t y ,                            w i l l          n o t       b e

r e v e r s e d            u n l e s s ,                   o t h e r          t h a n         t h e            o r a l        t e s t i m o n y                    o f          t h e           w i t n e s s e s ,

t h e r e         i s       f o u n d                i n       t h e          r e c o r d               c l e a r ,              c o n v i n c i n g                      e v i d e n c e                 t o       t h e

c o n t r a r y . "                   T e n n e s s e e                V a l l e y            K a o l i n             C o r p .             v .     P e r r y ,             5 2 6              S . W . 2 d        4 8 8 ,

4 9 0     ( T e n n .             A p p .            1 9 7 4 ) .



             R a t h e r               t h a n         " c l e a r ,                c o n v i n c i n g                  e v i d e n c e                  t o      t h e           c o n t r a r y "                t h e

r e c o r d              c o n t a i n s                    w h a t           w e          w o u l d              d e e m             t o           b e         " c l e a r                     c o n v i n c i n g

e v i d e n c e "               t o         s u p p o r t             t h e         f i n d i n g s               o f        t h e          t r i a l           c o u r t               o n       t h e         i s s u e

o f     t h e      e x i s t e n c e                   o f      t h e         o r a l         c o n t r a c t .                      S p e c i f i c a l l y ,                           i n      u n r e l a t e d

l i t i g a t i o n ,                 i n      t h e         c a s e          o f     B u n c h           v .         M a c a w b e r               E n g i n e e r i n g ,                        I n c . ,        N o .

9 1 - 1 3 7 4 ,             i n             t h e           U n i t e d             S t a t e s                D i s t r i c t                    C o u r t              f o r           t h e         W e s t e r n

D i s t r i c t            o f         P e n n s y l v a n i a ,                      t h e         d e f e n d a n t ,                     C r a w l e y ,                t e s t i f i e d                    u n d e r

o a t h ,         b y       d e p o s i t i o n ,                     t h a t             t h e         p l a i n t i f f               h e r e ,               W a k e f i e l d ,                   w a s         t h e

o w n e r          o f           e i g h t y                p e r c e n t                 ( 8 0 % )             o f         t h e           s t o c k              i n            t h e           d e f e n d a n t

c o r p o r a t i o n ,                  M a c a w b e r                S y s t e m s ,                 I n c .             S p e c i f i c a l l y ,                       h e          t e s t i f i e d            a s

f o l l o w s :




                                                                                                           4
                                                                    *               *              *                  *

          Q .         A r e y o u                  t h e           s o l e       s h a r e h o l d e r          i n               M a c a w b e r     S y s t e m s ,
                      I n c . ?

          A .         N o .

          Q .         W h o           e l s e          i s     a        s h a r e h o l d e r ?

          A .         S t e p h e n               W a k e f i e l d .

          Q .         W h a t            p e r c e n t a g e                 d o e s    h e   o w n ?

          A .         8 0         p e r c e n t .

          Q .         D o         y o u        o w n         t h e        o t h e r     2 0   p e r c e n t .

          A .         Y e s .

                                                                    *               *              *                  *



          M r .     C r a w l e y ' s                  t e s t i m o n y          i n t h i s c a s e             a t t e m p t i n g                t o   e x p l a i n    h i s

t e s t i m o n y     i n        t h e         p r e v i o u s               l i t i g a t i o n        i s    l e s s                t h a n    c o n v i n c i n g .      H i s

e x p l a n a t i o n          i s       a s      f o l l o w s :



                                                                    *               *              *                  *

          Q .         I     f y o u              w o    u l d , e         x p l a i n t o t h e c o u r t                                 w h y y o u t e s t i -
                      f     i e d t h          a t       M r . W a         k e f i e l d o w n e d 8 0 p e r                             c e n t o f S y s t e m s
                      a     n d M a c           T e    n n a n d            y o u o w n e d 2 0 p e r c e n                             t w h e n y o u g a v e
                      y     o u r d e           p o    s i t i o n          i n t h e D w a y n e B u n c h                                C a s e .

          A .         T     h a t             d e p o s i t i o n t o o k p l a                        c e v e r              y             s o o n a f t e r       t h e
                      p     r e p      a r a t i o n o f t h e d o c u m e                             n t s .            I              w a s o f t h e v          i e w
                      t     h a t           t h e y w e r e m o s t l i k e l y                            g o i n g            t o          b e u s e d , a n d      s o
                      I         g u     e s s w h e n h e a s k e d m e                                  t h e q u              e s       t i o n , I g u e s      s I
                      w     a s          s p e a k i n g f o r t h e f u t u                            r e r a t             h e       r m o r e t h a n           f o r
                      t     h e       p r e s e n t , b e c a u s e i n m y                               v i e w i            t        h a d n o t h a p p e       n e d
                      a     n d           i t w o u l d n o t h a p p e n                              u n t i l          I              p a s s e d o v e r        t h e
                      s     t o c      k c e r t i f i c a t e s a n d I                                    s i g n e     d                t h e a g r e e m e n    t s .
                      B     u t        I w a s o f t h e v i e w t h a t                                    t h i n g     s           w e r e s o b a d t           h a t
                      i     t ' s            q u i t e l i k e l y t h a t t                           h i s c o           n t         i n g e n c y p l a n          o r

                                                                                          5
                              b o g u s             t r a n s f e r , o r w h a t e v e r                                           y o u ' d         l i k e            t o          c a l l         i t ,
                              w o u l d             a c t u a l l y t a k e p l a c e .

                                                                                *                    *                     *                 *



            O n           i t s             f a c e ,              t h e              e x p l a n a t i o n                      g i v e n           b y         M r .           C r a w l e y                  s e e m s

i n c r e d i b l e .                         W e           a r e              n o t          c a l l e d              u p o n ,                 h o w e v e r ,                t o          w e i g h              t h i s

t e s t i m o n y                 b u t ,           a s                r e q u i r e d ,                    w i l l              d e f e r          t o          t h e           t r i a l              c o u r t ' s

j u d g m e n t               r e g a r d i n g                         c r e d i b i l i t y                        o f           w i t n e s s e s .                           W e            n o t e             t h i s

t e s t i m o n y             s i m p l y                  t o         c o n f i r m                a n d          a f f i r m            t h e       f i n d i n g s                  o f        t h e         t r i a l

c o u r t       t h a t           t h e        e v i d e n c e                      i s     " c o n f l i c t i n g ,                       c o n t r a d i c t o r y ,                        c o n f u s i n g ,

a n d     i n      m a j o r                i n s t a n c e s                   a b s o l u t e l y                   i r r e c o n c i l a b l e . "



            W e       c o n c l u d e ,                     t h a t             t h e        i s s u e             c o n c e r n i n g               t h e        s u f f i c i e n c y                       o f     t h e

e v i d e n c e            r e l a t i n g                   t o            t h e         f i n d i n g             t h a t         a n      o r a l         c o n t r a c t                   e x i s t e d              i s

w i t h o u t         m e r i t .                   T h e              e n f o r c e a b i l i t y                         o f      t h e         c o n t r a c t ,                   h o w e v e r ,               i s     a

m a t t e r         o f       l a w            a n d             i s          n o t         s u b j e c t              t h e         p r e s u m p t i o n                      o f          c o r r e c t n e s s

t h a t     a c c o m p a n i e s                      a         f i n d i n g                o f         f a c t          b y      t h e         t r i a l         c o u r t .



            W e           w i l l            f i r s t                 e x a m i n e                t h e          a p p l i c a b i l i t y                     o f           t h e          S t a t u t e               o f

F r a u d s        r e l i e d                u p o n            b y          t h e         d e f e n d a n t s .                     T . C . A .            §      4 8 - 8 - 3 1 9                   p r o v i d e d
                                  1
a s     f o l l o w s :




            1
                T . C . A .           § §    4 7 - 8 - 3 0 8            -      4 7 - 8 - 3 2 1           w e r e     r e p e a l e d         e f f e c t i v e           J a n u a r y          1 ,    1 9 9 8 .

                                                                                                               6
                    4 7 - 8 - 3 1 9 . S t a t u t e o f F r a u d s . — A c o n t r a c t f o r t h e
          s a l e o f s e c u r i t i e s i s n o t e n f o r c e a b l e b y w a y o f a c t i o n o r
          d e f e n s e u n l e s s :

                       ( a )        t    h   e   r   e i s                        s o m e w r i t i n g s               i g n e d b y                        t h e p a r t y
                                    a    g   a   i   n s t w                  h o m e n f o r c e m e n t                i s s o u g h t                      o r b y h i s
                                    a    u   t   h   o r i z e              d         a g e n t   o r     b r          o k e r    s u f f                  i c i e n t    t o
                                    i    n   d   i   c a t e                   t h a t a c o n t r a c t                    h a s b e e n                       m a d e f o r
                                    s    a   l   e     o f a                    s t a t e d q u a n t i t y             o f d e s c r i b                   e d s e c u r i -
                                    t    i   e   s      a t a                    d e f i n e d o r s t a t             e d p r i c e ;                     o r

                       ( b )        d    e   l i v          e r     y o f a c e r t i f i c a t e d s e c u r i t y o r                                                 t r a   n s      -
                                    f    e   r i           n s     t r u c t i o n h a s b e e n a c c e p t e d , o r t                                             r a n s    f e      r
                                    o    f     a n            u   n c e r t i f i e d s e c u r i t y h a s b e e n r e g                                            i s t e    r e      d
                                    a    n   d t            h e          t r a n s f e r e e h a s f a i l e d t o s e n d                                           w r i t    t e      n
                                    o    b   j e c          t i     o n t o t h e i s s u e r w i t h i n t e n ( 1                                                 0 ) d       a y      s
                                    a    f   t e r                  r e c e i p t        o f     t h e     i n i t i a l     t r a n                                 s a c t    i o      n
                                    s    t   a t e         m e      n t        c o n f i r m i n g     t h e     r e g i s t r a t i                                 o n ,        o      r
                                    p    a   y m e         n t          h a s b e e n m a d e , b u t t h e c o n t r a c t                                              i s    n o      t
                                    e    n   f o r         c e      a b l e u n d e r t h i s p r o v i s i o n o n l y                                                t o      t h      e
                                    e    x   t e n         t          o f t h e d e l i v e r y , r e g i s t r a t i o n                                           o r p       a y      -
                                    m    e   n t ;           o      r

                       ( c )        w    i   t   h i n                  a      r e a s o n a b l e t i m e                   a w r i t i n g i                        n      c o     n   -
                                    f    i   r   m a t i           o n          o f t h e s a l e o r                     p u r c h a s e a n d                          s u f f     i   -
                                    c    i   e   n t a               g a     i n s t t h e s e n d e r                   u n d e r p a r a g r a                        p h (        a   )
                                    h    a   s      b e e             n       r e c e i v e d b y t h e                     p a r t y a g a i n s                      t w h         o   m
                                    e    n   f   o r c e           m e      n t i s s o u g h t a n                     d h e h a s f a i                             l e d          t   o
                                    s    e   n   d w r             i t      t e n o b j e c t i o n t o                    i t s c o n t e n t s                         w i t h     i   n
                                    t    e   n     ( 1 0           )        d a y s a f t e r i t s r                  e c e i p t ; o r

                       ( d )        t    h   e      p a r           t y a g a i n s              t       w h o m e n f        o r    c e     m e    n t i s s o u g h t
                                    a    d   m   i t s             i n h i s p l               e a      d i n g s o r          o t     h e    r w    i s e i n c o u r t
                                    t    h   a   t a                 c o n t r a c t               w    a s m a d e           f o    r        t h    e s a l e o f a
                                    s    t   a   t e d              q u a n t i t y              o f       d e s c r i b     e d         s   e c    u r i t i e s a t a
                                    d    e   f   i n e d              o r s t a t e            d        p r i c e .



          T h e      p l a i n t i f f               i n          h i s           c o m p l a i n t         a l l e g e s        t h a t             h e     i s     t h e          o w n e r   o f

8 0 , 0 0 0       s h a r e s      o f           s t o c k                  i n      e a c h          o f   t h e     c o r p o r a t e                    d e f e n d a n t s .                H e

f u r t h e r      a l l e g e s         t h a t              t h e               d e f e n d a n t s         a r e    i n       p h y s i c a l                   p o s s e s s i o n          o f

t h e   c e r t i f i c a t e s ,                w h i c h                  a m o n g      o t h e r         t h i n g s ,           t h e          p l a i n t i f f               s e e k s   t o




                                                                                                  7
r e c o v e r .          C o p i e s           o f       t h e              c e r t i f i c a t e s ,                    a p p a r e n t l y                      p r o p e r l y             e x e c u t e d

b y   t h e      d e f e n d a n t ,                 C r a w l e y ,                  a r e         a t t a c h e d           t o        t h e              c o m p l a i n t .



            T h e       d e f e n d a n t s                d e n y              t h a t             t h e        p l a i n t i f f               i s                  t h e       o w n e r         o f       t h e

s t o c k     c l a i m e d         b y          h i m          a n d           i n      a d d i t i o n                 r e l y         u p o n              t h e             p r o v i s i o n s             o f

T . C . A .      § §     4 7 - 8 - 1 0 1 ,                e t           s e q . ,         U n i f o r m               C o m m e r c i a l                         C o d e          —     I n v e s t m e n t

S e c u r i t i e s .              W e           s h o u l d                  p o i n t             o u t         t h a t          T . C . A .                    §           4 7 - 8 - 1 0 2             w h i c h

c o n t a i n s        d e f i n i t i o n s                a p p l i c a b l e                        t o       C h a p t e r           8    w a s                    a m e n d e d          i n         1 9 9 5 .

W e    a r e ,         t h e r e f o r e ,               r e q u i r e d                      t o           e x a m i n e          T . C . A .                    §       4 7 - 8 - 1 0 2             a s       i t

e x i s t e d       p r i o r      t o         t h e      1 9 9 5              a m e n d m e n t                i n      r e s o l v i n g                   t h e             i s s u e      r e l a t i n g

t o   t h e      S t a t u t e           o f         F r a u d s               i n      t h i s              c a s e .



            P r i o r       t o      t h e             1 9 9 5               A m e n d m e n t                  T . C . A .          §       4 7 - 8 - 1 0 2                           p r o v i d e d          i n

p e r t i n e n t        p a r t         a s         f o l l o w s :



                      4 7 - 8 - 1 0 2 . D e f i n i t i o n s a n d i n d e x o f                                                                  d e f i n i t i o n s . —
            ( 1 ) I n t h i s c h a p t e r u n l e s s t h e c o n t e x t                                                                         o t h e r w i s e r e -
            q u i r e s :

                         ( a )           A " c e r t                 i f i c a t e d                  s e     c u r i t y " i s a s h a r e , p a r t i -
                                         c i p a t i o              n , o r o t h                   e r          i n t e r e s t i n p r o p e r t y o f a n
                                         e n t e r p r              i s e o f t h                    e         i s s u e r o r a n o b l i g a t i o n o f
                                         t h e i s s                u e r w h i c h                     i    s :

                                         ( i )                  r e p r e s e n t e d b y a n i n s t r u m e n t                                                             i s s u e d       i n
                                                                b e a r e r o r r e g i s t e r e d f o r m ;

                                         ( i i )                o   f         a t y       p e c o m m o               n l y d e a l t                       i n            o n s       e c u r i -
                                                                t   i   e    s e x         c h a n g e s                 o r m a r k e t            s                  o r c o         m m o n l y
                                                                r   e   c    o g n i     z e d i n a                    n y a r e a i              n                  w h i c h           i t i s
                                                                i   s   s    u e d          o r    d e a l            t      i n   a s                  a                m e d i u      m     f o r
                                                                i   n   v    e s t m     e n t ; a n d


                                                                                                       8
                                                               ( i i i )        e   i t h e r o n e ( 1                                    ) o f a                     c l a s s o r          s e r i e s                    o r
                                                                                b   y i t s t e r m s                                       d i v i s i b             l e i n t o a               c l a s s                  o r
                                                                                s   e r i e s   o f     s                                h a r e s ,                    p a r t i c i p a      t i o n ,                     o r
                                                                                o   t h e r i n t e r e s                                 t s o r o                  b l i g a t i o n s        .

                                                                                      *                       *                              *                   *


                      T . C . A .                   §     4 7 - 8 - 1 0 2                 a s     i t                 e x i s t e d                  p r i o r            t o       t h e     1 9 9 5                    a m e n d m e n t

( 1 9 9 5                     P u b l i c               C h a p t e r           8 6 )           h a s                 b e e n              a d d r e s s e d                b y       o u r         S u p r e m e                            C o u r t

r e l a t i v e                         t o             t h e        d e f i n i t i o n                              o f          a             s e c u r i t y .                    I n      B l a s i n g a m e                                     v .

A m e r i c a n                       M a t e r i a l s ,                  I n c . ,            6 5 4             S . W . 2 d                    6 5 9     ( T e n n .             1 9 8 3 ) ,            t h e            c o u r t                   i n

a d d r e s s i n g                           a n       i s s u e          r e l a t i n g                  t o             t h e           a p p l i c a b i l i t y                   o f    T . C . A .                       §           4 7 - 8 -

3 1 9               c o n c l u d e d                     t h a t       t h e         s t o c k               o f             t h e              d e f e n d a n t                c o r p o r a t i o n                      d i d               n o t

f a l l               w i t h i n               t h e           d e f i n i t i o n               o f             a         s e c u r i t y                a s          f o u n d       i n    T . C . A .                       §           4 7 - 8 -
                                                                                                                                                                                                                                     2
1 0 2               a n d ,            t h e r e f o r e ,                   T . C . A .                §               4 7 - 8 - 3 1 9                   w a s           n o t       a p p l i c a b l e .                                      T h e

c o u r t                 i n         r e a c h i n g                i t s          c o n c l u s i o n                            m a d e            t h e           f o l l o w i n g              o b s e r v a t i o n :



                                        . .         . t        h e r e i s n o p r o o f i n t h i s r e c o r d                                                                  t h a t        t h e            s t o      c           k
                      o   f           A m e         r i c       a n      M a t e r i a l s , I n c o r p o r a t e d  [                                                          t h e          d e f e           n d a      n           t
                      c   o    r    p o r a         t i o       n ] , " i s o f a t y p e c o m m o n l y r e c                                                                 o g n i z     e d i              n a         n           y
                      a   r    e    a i n               w h      i c h i t i s i s s u e d o r d e a l t i n a                                                                  s a m          e d i u           m f         o           r
                      i   n    v    e s t m         e n t       . " T . C . A . § 4 7 - 8 - 1 0 2 ( 1 ) ( a ) ( i i ) .                                                              . . .        T h e           p r o      o           f
                      a   d    d    u c e d             o n         t h e v a l u e o f t h e s t o c k m a k e s                                                                  i t c      l e a r               t h      a           t
                      t   h    e    r e w           a s         n o m a r k e t a v a i l a b l e f o r t h i s s t                                                              o c k .

                                I n K e n n e d y v . P o r t e                                          r ,              5 5 7 S . W . 2 d 5 8 9                               ( T e x . C i v . A p                        p           .
                      1 9 7 7 ) , t h e d e f e n d a n t s o                                           u g            h t t o r e l y u p o n                                     t h e S t a t u t e                       o           f
                      F r a u d s    i n    A r t i c l e 8 ,                                              U           . C . C . ,    i n   r e s i                              s t i n g    a n    o r                     a           l
                      c o n t r a c t t o s e l l s t o c k                                                i           n a c l o s e l y h e l                                    d c o r p o r a t i o                      n           .

                      2
                        B l a s i n g a m e                   v . A m e r i c a n M a t e r i a l s , I n c . , s u p r a , a p p a r e n t l y g a v e b i r t h t o t h e
1 9 9 5             a m e n d m e n t t o                      T . C . A . § 4 7 - 8 - 1 0 2 .     S e e C o m p i l e r ' s N o t e s t o T . C . A . § 4 7 - 8 - 1 0 2 .

                       W e         a l s o n o t e t h a t               a t t h e c o n c l u s i o n                            o f        t   h e p l a i n t i f f ' s p r o o f                i n      t    h i     s c a s e              , t    h    e
d   e   f   e   n   d a n t        s m o v e d t h e c o              u r t t o d i s m i s s t h e                                  c   a s      e .       I n t h e i r a r g u m e n         t        i n         f   a v o r o              f t     h    e
m   o   t   i   o   n t h           e d e f e n d a n t s              a s s e r t e d t h a t B l a                              s i     n g      a m e h a d b e e n s t a t u t                   o r i l       y        o v e r r          u l e    d    .
A   s   s   u   m   i n g           f o r t h e p u r p o               s e s o f a r g u m e n t t                                h a     t         t h i s i s t r u e , i t c                    a n n o      t         b e a p             p l i    e    d
r   e   t   r   o   s p e c        t i v e l y .

                                                                                                                              9
            T   h   e T e x a s C o                     u r t s a i d t h a t i t w a s a q u e s t i o n o f                                                   f       a   c   t
            w   h   e t h e r t h e                   s t o c k o f a c o r p o r a t i o n w a s d e a l t i n                                                 u       p   o   n
            s   e   c u r i t i e s e x                   c h a n g e s o r c o m m o n l y r e c o g n i z e d a s a m e                                       d       i   u   m
            f   o   r i n v e s t m e n                   t , o r o t h e r w i s e c a m e w i t h i n t h e d e f i n i                                       t       i   o   n
            o   f      a s e c u r i t                   y ; t h a t i t w a s i n c u m b e n t u p o n t h e p                                                a       r   t   y
            r   e   l y i n g u p o n                      A r t i c l e 8 o f t h e U . C . C . t o p r o d u c e s u                                          f       f   i   -
            c   i   e n t e v i d e n c                e t o s a t i s f y t h e d e f i n i t i o n a l r e q u i r e m e n                                        t       o   f
            s   e   c t i o n 8 - 1 0 2                     a s a p r e r e q u i s i t e t o i t s a p p l i c a t i o n .                                       S         e   e
            a   l   s o Z a m o r e v                . W h i t t e n , 3 9 6 A . 2 d 4 3 5 ( M e . 1 9 7 8 ) a n d R                                            h o         d   e
            I   s   l a n d H o s p i t                   a l v . C o l l i n s , 1 1 7 R . I . 5 3 5 , 3 6 8 A . 2 d                                           1 2         2   5
            (   1   9 7 7 ) w h e r e                        s t o c k i n c l o s e l y h e l d c o r p o r a t i o n s                                          w         a   s
            d   e   n i e d c l a s s i                  f i c a t i o n a s a " s e c u r i t y " b e c a u s e i t w a s                                        n         o   t
            d   e   a l t i n b y s                       e c u r i t i e s e x c h a n g e s o r c o m m o n l y r e c o g n                                   i z         e   d
            a   s     a m e d i u m f                     o r i n v e s t m e n t .

B l a s i n g a m e ,                a t       6 6 4 .



            W e       a r e            o f        t h e       o p i n i o n                  t h a t      B l a s i n g a m e             i s     t h e    c o n t r o l l i n g

a u t h o r i t y        o n           t h e      i s s u e          o f      t h e      S t a t u t e            o f     F r a u d s      a t    t h e   t i m e s                 o f   t h e

t r a n s a c t i o n s                    i n v o l v e d            i n           t h i s       a c t i o n .                 I n     t h i s     c a s e ,           e v i d e n c e

r e l a t i n g        t o           t h e      v a l u e      o f          t h e      s t o c k        i n       t h e    d e f e n d a n t       c o r p o r a t i o n s                  i s

f o u n d       i n    t h e            t e s t i m o n y             o f       M r .         W a k e f i e l d .



            M r .      W a k e f i e l d                  t e s t i f i e d              a s       f o l l o w s :



            Q .              B   o   t h o f t h e m                  [ a g r e e m e            n t s ] r e c i t e t h a t y o u h a d b e e n
                             f   a   i r l y s u c c e s               s f u l i n                y o u r e f f o r t s f o r t h e c o m p a n y
                             a   n   d t h a t y o u                    w e r e o w             e d $ 2 0 0 , 0 0 0 . 0 0 .   I s i t a o n e
                             $   2   0 0 , 0 0 0 d e b t              , o r i s                  i t —

            A .              I t ' s t w o $ 2 0 0 , 0 0 0 d e b t s , b e c a u s e i t                                                 w a s e s t a b l i s h -
                             i n g t h e v a l u e o f t h e s h a r e s o f e a c h                                                     c o m p a n y .

                                                                      *                  *                    *             *

            Q .              M r . W a k e f i e l d , y o u a n d M r . C r a w l e y n e v e r r e a c h e d                                                              a n
                             a g r e e m e n t o n t h e v a l u e o f w h a t y o u c o n t e n d t o                                                                      b e
                             y o u r s t o c k , d i d y o u ?

                                                                                                  1 0
              A .                         T h a t ' s a n i n t e r e s t i n g c h a r a c t e r i z a t i o n .   W e h a d
                                          r e a c h e d a b o u t f i v e a g r e e m e n t s t h a t w e r e b r o k e n b y
                                          h i m .

                                                                                         *                     *                    *                  *



              W e            a r e             o f          t h e         o p i n i o n               t h a t         t h e             e v i d e n c e            i s         g r o s s l y                i n a d e q u a t e

t o      e s t a b l i s h                            a     v a l u e             o f         t h e       s t o c k .                    F u r t h e r ,               t h e r e          i s             n o        e v i d e n c e

i n      t h i s             r e c o r d                   t h a t         t h e             s t o c k         o f     t h e            d e f e n d a n t                c o r p o r a t i o n s ,                        " i s     o f

a       t y p e             c o m m o n l y                        r e c o g n i z e d                   i n         a n y          a r e a          i n         w h i c h          i t             i s         i s s u e d         o r

d e a l t              i n               a s      a         m e d i u m                 f o r         i n v e s t m e n t "                    o r          t h a t            t h e r e              i s        a       m a r k e t

a v a i l a b l e                         f o r           t h e         s t o c k .                A c c o r d i n g l y ,                     w e          c o n c l u d e ,               t h a t                  h e r e ,      a s

i n       B l a s i n g a m e                               t h e          d e f e n d a n t s                       h a v e             f a i l e d             t o       p r o d u c e                    s u f f i c i e n t

e v i d e n c e                    t o         s a t i s f y                t h e             d e f i n i t i o n               r e q u i r e m e n t                      o f     s e c t i o n                     8 - 1 0 2      a s

a     p r e r e q u i s i t e                               t o         i t s      a p p l i c a t i o n ,                      t h e r e f o r e ,                      T . C . A .            §         4 7 - 8 - 3 1 9           i s

n o t       a p p l i c a b l e .



              H a v i n g                      c o n c l u d e d                        t h a t          T . C . A .            §         4 7 - 8 - 3 1 9                i s      i n a p p l i c a b l e ,                         w e

m u s t       n e x t                    d e t e r m i n e                  i f         t h e         o r a l         a g r e e m e n t                    i s     u n e n f o r c e a b l e                           f o r      a n y

o t h e r              r e a s o n .                               T h e          a p p e l l a n t s                        a d v a n c e                 t h e          e q u i t a b l e                      m a x i m          o f

" u n c l e a n                     h a n d s "                   t o      d e f e a t             t h e           p l a i n t i f f ' s                    c l a i m .



                                           T h i s               e q u i t a b l e      m a x i m       [ u n c l e a n                                            h a n d s ]        p r e v                   e n t s
              p    a    r      t     i     e s f           r o m u s i n g t h e c o u r t s t o e n f o r c e                                                      a g r e e m e n t s "                       t h a t
              a    r    i      s     e         o u        t        o f    u n c o n s c i o n a b l e ,       i m m o r a l                                             o r     j u s t      p                  l a i n
              '    c    r      o     o     k e d '                c o n d u c t . "       F a r m e r s        &     M e r c                                         h a n t s       B a n k                        v .
              T    e    m      p     l     e t o n          , , 6 4 6 S . W . 2 d 9 2 0 , 9 2 4 ( T e n n .                                                           A p p . 1 9 8 2 ) .                         T h e
              o    p    e     r     a      t i o n             o f t h e m a x i m i s c o n f i n e d t o                                                            m i s c o n d u c t                       c o n -
              n    e    c     t     e      d w i            t h t h e s u b j e c t m a t t e r o f t h e l                                                        i t i g a t i o n . G                        r e e r
              v    .         S     h      e l b y             M u t . I n s . C o . , 6 5 9 S . W . 2 d 6 2 7 ,                                                        6 3 0 ( T e n n .                        A p p .

                                                                                                                       1 1
            1 9 8 3 ) ( c i t i n g H e n r y R . G i b s o n , G i b s o n ' s S u i t s i n C h a n c e r y
            § 1 8 , a t 2 0 - 2 1 ( W i l l i a m H . I n m a n e d . , 6 t h e d . 1 9 8 2 ) ) .

P r i s m        P t n r s . ,              L . P .       v .         F i g l i o ,               1 9 9 7          T e n n .                A p p .          L E X I S          7 7 7 .



            T h e         t r i a l            c o u r t          f o u n d           t h a t         t h e          m a x i m                o f        u n c l e a n              h a n d s           h a d       n o

a p p l i c a t i o n                 t o      t h e      c a s e .                 H e         g a v e       n o         r e a s o n s                  f o r         h i s        c o n c l u s i o n s ,

h o w e v e r ,           u p o n           r e v i e w         o f      t h e            r e c o r d ,             w e         c o n c u r                 w i t h         h i s      c o n c l u s i o n .

T h e     a c t s         r e l i e d           u p o n         b y      t h e            a p p e l l a n t s                   t o         c o n s t i t u t e                  u n c l e a n              h a n d s

s t e m         f r o m           t h e         o r i g i n a l                 p u r p o s e                o f          i n c o r p o r a t i n g                            t h e          d e f e n d a n t

c o r p o r a t i o n s .                        T h e          i n t e n t                 a n d          p u r p o s e                    o f          b o t h            t h e         a p p e l l a n t ,

C r a w l e y ,               a n d           t h e        a p p e l l e e ,                      W a k e f i e l d ,                         w a s           f o r            t h e          d e f e n d a n t

c o r p o r a t i o n s t o a c q u i r e t h e a s s e t s o f a n o t h e r c o r p o r a t i o n , M a c a w b e r

E n g i n e e r i n g ,                 I n c . ,         f o r        t h e         p u r p o s e             o f         a t t e m p t i n g                        t o      p u t      i t s         a s s e t s

b e y o n d         t h e         c o n v e n i e n t                 r e a c h            o f      c r e d i t o r s .                            A s       b e t w e e n             t h e          p a r t i e s

h e r e t o ,         w e         b e l i e v e          t h a t         t h e            m i s c o n d u c t ,                       i f         a n y ,        b y        t h e       p a r t i e s             w a s

n o t     s o       c o n n e c t e d                 w i t h         t h e         s u b j e c t             m a t t e r                   o f       t h i s          l i t i g a t i o n                  a s     t o

r e q u i r e         t h e         a p p l i c a t i o n                 o f        t h e          d o c t r i n e                   o f         u n c l e a n             h a n d s .               W e     f i n d

n o     m e r i t           i n       t h e      " u n c l e a n                h a n d s "           d e f e n s e .



            I n       v i e w           o f      t h e      f i n d i n g                  o f      t h e          t r i a l                c o u r t           a n d         o u r       c o n c u r r e n t

f i n d i n g          t h a t              t h e r e       w a s             a n          e n f o r c e a b l e                       o r a l              c o n t r a c t ,                 t h e         i s s u e

r e l a t i n g             t o       e n d o r s e m e n t               a n d            d e l i v e r y                i s          m o o t .



            W e      a f f i r m              t h e      j u d g m e n t                  o f     t h e       t r i a l               c o u r t .                C o s t s            a r e      a s s e s s e d

t o     t h e       a p p e l l a n t s                 a n d         t h i s         c a s e          i s         r e m a n d e d                    t o       t h e         t r i a l          c o u r t .

                                                                                                     1 2
                                                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                D o n T . M c M u r r a y , J .



C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                 1 3
                                                               I N     T H E         C O U R T O F A P P E A L S
                                                                               A T      K N O X V I L L E




S T E V E N               A .    W A K E F I E L D ,                                           )         B L O U N T C H A N C E R Y
                                                                                               )         C . A . N O . 0 3 A 0 1 - 9 7 0 7 - C H - 0 0 2 9 0
P. l a i n t i f f - A p p e l l e e                           )
                                                                                               )
                                                                                               )
                                                                                               )
                                                                                               )
                                                                                               )
v s .                                                                                          )         H O N . C H E S T E R                S .      R A I N W A T E R
                                                                                               )         C H A N C E L L O R
                                                                                               )
                                                                                               )
                                                                                               )
                                                                                               )
                                                                                               )
M   I   C   H   A   E L     F .      C R A W L E Y   , M A       C   T E N N                   )
V   A   L   V   E     C   O M P A    N Y , a T       e n n e     s   s e e                     )
C   o   r   p   o   r a   t i o n      a n d M C     C A W B     E   R                         )         A F F I R M E D         A N D        R E M A N D E D
S   Y   S   T   E   M S   , I N      C . , a T       e n n e     s   s e e                     )
C   o   r   p   o   r a   t i o n    ,                                                         )
                                                                                               )
                                 D e f e n d a n t s - A p p e l l a n t s                     )


                                                                                       J U D G M E N T


                    T h i s         a p p e a l      c a m e         o n       t o       b e         h e a r d         u p o n       t h e          r e c o r d     f r o m     t h e

C h a n c e r y                 C o u r t     o f       B l o u n t          C o u n t y ,            b r i e f s        a n d     a r g u m e n t           o f     c o u n s e l .

U p o n             c o n s i d e r a t i o n           t h e r e o f ,          t h i s           C o u r t     i s     o f     o p i n i o n          t h a t     t h e r e   w a s

n o         r e v e r s i b l e             e r r o r      i n       t h e      t r i a l           c o u r t .

                    W e     a f f i r m      t h e      j u d g m e n t          o f      t h e       t r i a l        c o u r t .           C o s t s      a r e    a s s e s s e d

t o         t h e         a p p e l l a n t s        a n d       t h i s        c a s e        i s       r e m a n d e d         t o     t h e         t r i a l     c o u r t .



                                                                                                         P E R      C U R I A M